Citation Nr: 1733998	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Michael C. Daisley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of those proceedings is of record.

In October 2016 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's right shoulder disability had its onset in service. 


CONCLUSION OF LAW

2.  The criteria entitlement to service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a right shoulder disability which was incurred in service, and that has been recurrent ever since.  The Board agrees. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran's right shoulder has a current diagnosis of mild chronic AC separation, small articular surface partial tear at the distal aspect of the infraspinatus tendon anteriorly, mild tendinosis of the distal supraspinatus tendon, and minimal bursitis.  See April 2014 Medical Treatment Record.  Further, the Veteran's service treatment records reflect that he was treated during service for ligament strains in his right shoulder.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current right shoulder disability, and his in-service injury. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's right shoulder disability initially began in service and has been recurrent since.  See June 2016 Hearing Transcript at 21.  As the requirements for establishing service connection are met, service connection is warranted.


ORDER

Service connection for a right shoulder disability is granted. 


REMAND

While further delay is regrettable, the Board finds that remand is necessary to provide the Veteran a fully adequate VA examination.  The Veteran was provided with a VA examination in connection with his left knee disability in March 2017.  Unfortunately, the examiner did not address the Veteran's assertions that his left knee disability is due to his service-connected right knee disability.  Thus, an addendum opinion must be obtained addressing this issue.  Additionally, any outstanding VA medical records relevant to this claim must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records relevant to the Veteran's claim.

2. Then, obtain an addendum opinion addressing whether it is at least as likely as not that the Veteran's left knee disability, diagnosed during the appeal period as osteochondral defect medial femoral condyle, horizontal tear inferior surface posterior horn and body medial meniscus, and pes anserinus bursitis, is caused or aggravated by his service-connected right knee disability.  A new examination is only required if deemed necessary by the examiner.

After reviewing the claims file, including any additional records obtained, the examiner should address the following questions:

(i) Is it at least as likely as not that the Veteran's left knee disability was caused by his service-connected right knee disability, or any of his other service connected disabilities?

(ii) Is it at least as likely as not that the Veteran's left knee disability was aggravated by his service- connected right knee disability, or any of his other service connected disabilities?

The examiner is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


